Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation of Claim 20, line 9, reading “member selectively engagable with the saw blade” to have read: “member selectively engageable with the saw blade”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “driving mechanism” and “locking member”, in claim 1.
The “first biasing member” of Claim 6.
The “second biasing member” of Claim 7.
the “driving mechanism” and “locking member” in claim 9.
The “first biasing member” of Claim 15.
The “first biasing member” of Claim 16.
the “driving mechanism” and “locking member”, in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1, 9 and 18, reading a “clamping mechanism” and “actuating member” are not being treated under 35 USC 112(f) even though the 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the installation position" in line 7.  There is insufficient antecedent basis for this limitation in the claim, since no installation position was previously introduced, and several installation positions might be possible.
Claim 1 recites the limitation "the thickness direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim, since no thickness position was previously introduced, and the blade has a thickness in several directions.
Claim 9 recites the limitation "the length of the saw blade" and “the width of the saw blade” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim, since a blade may have more than one length and more than one width (e.g. a blade may be L-shaped, and a blade may taper in width).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20100000100, Saegesser.
Regarding Claim 1, Saegesser discloses a jigsaw with clamping device for reciprocating tool comprising: a jig saw (hand-held power jigsaw, par. 0015, figs 1-7) comprising a clamping mechanism (14) for removably clamping a saw blade (15) and a driving mechanism (transmission, par 0015), wherein the clamping mechanism is connected to the driving mechanism (par 0015), wherein the clamping mechanism comprises an actuating member (20) and a locking member (19), the actuating member configured to rotate about a first axis (par 0021), thereby driving the locking member to achieve locking or unlocking of the saw blade (par 0021); the first axis being not parallel to the thickness direction of the saw blade in an installation position (fig 5 annotated below); the actuating member comprising an inclined surface extending in a rotation direction of the actuating member (see annotated fig 7 below); the inclined surface cooperating with the locking member thereby to drive the locking member (annotated fig 7 below) when the actuating member rotates (par 0021-0023, fig 7).

    PNG
    media_image1.png
    859
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    800
    731
    media_image2.png
    Greyscale
  

Regarding Claim 2, the first axis is substantially parallel to a length direction of the saw blade in the installation position (See annotated fig 5 above).  
Regarding Claim 3, the clamping mechanism further comprises an intermediate piece (18); the locking member movably connected to the intermediate piece (18) (see paragraph 19); the intermediate piece causing the locking member to generate a movement along the first axis (par 0017-0019, 
Regarding Claim 4, the second axis is parallel to a width direction of the saw blade in the installation position (since the locking members move toward the blade in the thickness direction of the blade to lock the blade, par 0019).  
Regarding Claim 6, the clamping mechanism further comprises a first biasing member (fig 3, 21) adapted to bias the actuating member along the rotation direction so that the clamping mechanism is in a locked position when no external force is applied (since the locking members move toward the blade in the thickness direction of the blade to lock the blade, par 0019).  
Regarding Claim 7, the clamping mechanism further comprises a second biasing member (23) adapted to bias the locking member along the first axis direction (since per par 0017-0019, rotation of the chuck causes a movement of the locking members in a rotary fashion along the axis of rotation of the part 22 in part due to forces of the spring 23) so that the locking member is in the locked position when no external force is applied (par 0020).  
Regarding Claim 8, the clamping mechanism is suitable for both a U-shank saw blade and a T-shank saw blade (see fig 3, which shows a t-shaped shank saw blade attached to the assembly, which may be considered a t-shanked saw blade).
Regarding Claim 9, Saegesser discloses a jig saw comprising: a driving mechanism (fig 1, drive rod 13, and transmission, par 0015); a saw blade (15) removably couplable to the driving mechanism (par. 0018-0019), the saw blade having a first axis defined along the length of the saw blade when the saw blade is in an installation position (axis which extends through the long axis of the saw blade, when the saw blade is attached as shown in fig 1) and a second axis defined along the width of the saw blade when the saw blade is in the installation position (axis extending along width of saw blade in fig 1, which 

    PNG
    media_image2.png
    800
    731
    media_image2.png
    Greyscale
  
Regarding Claim 10, rotation of the actuating member simultaneously drives movement of the locking member along the first axis (since per par 0017-0019, rotation of the chuck causes a movement of the locking members in a rotary fashion along the axis of rotation of the part 22) and the second axis (since the locking members move toward the blade in the thickness direction of the blade to lock the blade, par 0019).  

Regarding Claim 12, the intermediate piece includes a chute (slot 26) receiving the locking member (fig 4, par 0019), the locking member being slidable within the chute (par 0019).  
Regarding Claim 14, the intermediate piece is a sleeve (since the slot 26 partially surrounds other parts of the apparatus).  
Regarding claim 15, the clamping mechanism further comprises a first biasing member (fig 3, 21) adapted to bias the actuating member along the rotation direction so that the clamping mechanism is in a locked position when no external force is applied (par 0020).  
Regarding Claim 16, the clamping mechanism further comprises a second biasing member (23) adapted to bias the locking member along the first axis direction so that the locking member is in the locked position when no external force is applied (par 0020).  
Regarding Claim 17, the clamping mechanism is suitable for both a U- shank saw blade and a T-shank saw blade (see fig 3, which shows a t-shaped shank saw blade attached to the assembly, which may be considered a t-shanked saw blade).  
Regarding Claim 18, Saegesser discloses a jig saw comprising a driving mechanism (fig 1, drive rod 13, and transmission, par 0015); a saw blade (15) removably couplable to the driving mechanism (fig 1, par 0018), the saw blade having a first axis defined along a length of the saw blade when the saw blade is in an installation position (axis which extends through the long axis of the saw blade, when the saw blade is attached as shown in fig 1) and a second axis defined along a width of the saw blade when the saw blade is in the installation position (axis extending along width of saw blade in fig 1, which is in the installation position); a clamping mechanism (14) removably coupling the saw blade to the driving 
Regarding Claim 19, the locking member is biased towards the saw blade when the saw blade is coupled to the driving mechanism (when rotated to an engaged position per par. 0020).  
Regarding Claim 20, rotation of the actuating member simultaneously drives movement of the locking member along the first axis and the second axis (since the locking members move toward the blade in the thickness direction of the blade to lock the blade, par 0019 and since per par 0017-0019, rotation of the chuck causes a movement of the locking members in a rotary fashion along the axis of rotation of the part 22).

Claims 1-5, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20150059192, Fragapane.
Regarding Claim 1, Fragapane discloses a jigsaw with clamping device for reciprocating tool comprising: a jig saw (hand-held power jigsaw, par. 0015, figs 2-3) comprising a clamping mechanism (16a and 26a) for removably clamping a saw blade (18a) and a driving mechanism (44a), wherein the clamping mechanism is connected to the driving mechanism (44a), wherein the clamping mechanism comprises an actuating member (fig 2, 16a) and a locking member (14a and 60a), the actuating member configured to rotate about a first axis (III), thereby driving the locking member to achieve locking or 

    PNG
    media_image3.png
    757
    578
    media_image3.png
    Greyscale


Regarding Claim 2, the first axis is substantially parallel to a length direction of the saw blade in the installation position (See fig 1).  
Regarding Claim 3, the clamping mechanism further comprises an intermediate piece (fig. 3, 26a); the locking member movably connected to the intermediate piece (since the parts rotate with one another); the intermediate piece causing the locking member to generate a movement along the first axis (since the intermediate member moves up and down along the locking member as the part 26a is rotated, par 0029) and a movement along a second axis (since the rotation of 16a causes the members 32a and 64a to move in the thickness direction of the blade 18a) at the same time when the actuating member rotates, thereby achieving the locking and unlocking of the saw blade (par 0029).  
Regarding Claim 4, the second axis is parallel to a width direction of the saw blade in the installation position (since the locking members move toward the blade in the thickness direction of the blade to lock the blade, par 0029, and figures 1-3).  
Regarding Claim 5, the intermediate piece (26a) is a sleeve (since it surrounds the parts 64a and 32a) including a chute (slot formed by the faces 32a and 66a); the locking member received within the chute (fig 3) and is adapted to move along the chute (since the parts 26a and the parts 32a and 64a move along and relative to one another, par 0029); the orientation of the chute being neither parallel to the first axis nor perpendicular to the first axis (since as seen in fig 3 the faces 30a and 66a which form the chute are slanted relative to the thickness and length direction of the blade as installed).  
Regarding Claim 9, Fragapane discloses a jig saw (hand-held power jigsaw, par. 0015, figs 1-7) comprising: a driving mechanism (44a); a saw blade (18a) removably couplable to the driving mechanism (par. 0020), the saw blade having a first axis defined along the length of the saw blade when the saw blade is in an installation position (axis which extends through the long axis of the saw blade, when the saw blade is attached as shown in fig 1) and a second axis defined along the width of the saw 

    PNG
    media_image3.png
    757
    578
    media_image3.png
    Greyscale

Regarding Claim 10, rotation of the actuating member simultaneously drives movement of the locking member along the first axis (since the rotation of 16a causes the members 32a and 64a to move in the thickness direction of the blade 18) and the second axis (since the locking members move toward the blade in the thickness direction of the blade to lock the blade, par 0029).  
Regarding Claim 11, the actuating member further comprises an intermediate piece (26a) driving movement of the locking member along the direction of the first axis and driving movement of 
Regarding Claim 12, the intermediate piece includes a chute (slot formed by the faces 32a and 66a) receiving the locking member (fig 3), the locking member being slidable within the chute (par 0029 (since the parts 26a and the parts 32a and 64a move along and relative to one another).  
Regarding claim 13, an orientation of the chute is neither parallel to the first axis nor perpendicular to the first axis (since as seen in fig 3 the faces 30a and 66a which form the chute are slanted relative to the thickness and length direction of the blade as installed).  
Regarding Claim 14, the intermediate piece is a sleeve (since the slot 26a surrounds other parts, i.e. 32a).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 6715211, 6688610, 6209208, 5988034, 5903983, 5661909, 5575071, 3927893, and 3727928 all comprise rotatable clamping assembly parts for jigsaws and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	
/EVAN H MACFARLANE/Examiner, Art Unit 3724